This is, as denominated in the writ and the declaration, "an action of the case in the nature of an action of account." The defendant demurs and contends that there is neither law nor precedent for it. We think it is anomalous. It is not maintainable as Case, for it demands an account which it is not the province of Case to enforce, at least as between copartners. It is not maintainable as Account, for it was begun and has been declared on as Case. And it cannot be converted into Account by amendment, for that would make it another action. Wilcox v.Sherman, 2 R.I. 540; Thayer v. Farrell, 11 R.I. 305. The demurrer must be sustained, and judgment given for defendant for costs.
Demurrer sustained.